Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62230316, filed 06/01/2015.
Continuation application serial no. 15158547, filed 05/18/2016 ,now abandoned.

Claim 1-17 has been examined.
This action is made FINAL.

Claims Rejected under - 35 USC § 101
In light of claim amendment the 101 rejection to claim 1 has been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Marantz et al. [US 20140280093 A1, June 13, 2013], in view of Lee et al. [US 20150331551 A1, May 14, 2015], further in view of Nivala et al. [US 20160259833 A1, March 5, 2015].

With respect to claim 1, Marantz teaches an apparatus for searching a hierarchy of document references comprising including a computer with associated non-transitory memory and available online information:
a first user data interface suitable for entry of a search term [e.g. Harry Potter] ([0037-0039] the user may begin inputting a search prefix associated with the search query "Harry Potter." The user may actually type "Harry Potter" or an intent suggestion for "Harry Potter" may be provided and selected based on the search prefix. Because a search term like "Harry Potter" may map onto a large set of entities varying in type (e.g., books, characters, movies, actors, costumes, toys, and the like), the search term by itself may be ambiguous. In order to identify the intent or target of the search, intent suggestions identifying basic groups of entities or a few of the top-most ranked entity groups can be provided to the user);
a criteria non-transitory memory element for storing data for access by containing information relating to search scope specified by said first user of said apparatus defining search scope [e.g. the entity data store 350 is a high performance data store configured to provide fast lookup of entities and metadata associated with entities corresponding to one or more entity IDs identified by the  ([0045] Fig. 3, the intent disambiguation engine 320 also has access to a completion trie 340 and an entity data store 350. The completion trie 340 is a data store configured to store and associate intent suggestions with entity identifications ("entity IDs"). The entity data store 350 is a high performance data store configured to provide fast lookup of entities and metadata associated with entities corresponding to one or more entity IDs identified by the completion trie 340. The information stored in association with the completion trie 340 and the entity data store 350 may be configurable and may include any information relevant to search queries/terms/histories, intent suggestions, entity identifications, entities, and metadata associated with the entities), and
said system comparing applying said search term to said search scope specified by said first user [e.g. user may type "Harry Potter movie prisoner of Azkaban" or selected an intent (scope) suggestion " Harry Potter movie prisoner of Azkaban"] ([0038] at the segment disambiguation stage 220, a type of entity may be expressed. For example, the user may type "Harry Potter movie" or select an intent suggestion "Harry Potter movie." Similarly, at the entity disambiguation stage 230, more specific information regarding the type of entity may be expressed. For example, the user may desire information about a particular Harry Potter movie. The user may type "Harry Potter movie prisoner of Azkaban" or selected an intent suggestion "Harry Potter movie prisoner of Azkaban." Each token or word added to the unexecuted query string provides a deeper understanding of the intent.
[0079] the one or more intent suggestions may be based on a comparison of the search prefix to an autosuggest store);
said computer capable of transmitting and receiving information over the internet ([0042] one or more of the illustrated components/modules may be implemented via a user computing device 310, the intent disambiguation engine 320, or as an Internet-based service.
([0049] the metadata may include content associated with the entity such as data or snippets of data that may be returned by or be available via links in search results for that entity); 
the available online information [e.g. metadata may be associated with user provided or user generated social updates for the social entity] including written articles & stories, blogs, photographs, videos & animations, geographic locations (latitude and longitudes, counties, states, cites, neighborhoods etc.), buildings and businesses, websites, sporting events, recipes, comics & illustrations ([0094] social entity preview component 2222 provides a social entity preview for the social entity comprising metadata corresponding to the social entity and associated with the social updates or social networks. The metadata may be associated with user provided or user generated social updates for the social entity… photographs, birthdate, hometown, occupation, education, and the like; reviews or images associated with a business related social entity; and the like)); and
social media profiles for individuals or entities ([0021] static data may include profile information as opposed to non-static data which is generally user-generated or user-contributed updates. Recency and amount of shares for the social updates may be utilized as relevance signals for individual posts (i.e., used in ranking the social updates)).

the available online information having an associated URL;
said online information with associated URL capable of annotation through hash tags or hash paths:
sharing said annotated online information with an associated location; and
the server providing output of metadata associated with said shared annotated online information in the form of a text file via a display.

Lee teaches:
the available online information having an associated URL ([0140] FIG. 12B, [circle around (A)] to [circle around (I)] indicate related information provided through execution of different applications from each other. [circle around (A)] and [circle around (B )] provide different photos related to a location or generation data)…. the view of [circle around (G )] may shift to a related uniform resource locator ( URL) in Google.TM..);
said online information with associated URL capable of annotation through hash tags or hash paths [e.g. description text having a hash tag, a tagged person, a Share key, or the like]; sharing said annotated online information with an associated location ([0141-0142] the third party SNS region 1213 displays a photo, description text having a hash tag, a tagged person, a Share key, or the like. The user may add a hash tag and a person to the photo and video, and designate share. The user may upload the photo and video on Flickr.TM.. The used metadata is a title and a 
In response to a search bar being pressed to use another search engine, the user may view a search result without keyword input. In other words, a real time search result is displayed in the search engine region, and in response to the search result being selected, the region shifts to a corresponding search engine. The used metadata is URL link information.
[0144] the used metadata is a file name and a file location. The locked folder may be displayed with a locking icon on the folder. Thumbnails of the files in the folder of interest are also displayed in the [circle around (B)] region. The used metadata is a file name, a file location, and a file thumbnail).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Marantz with storing specific URL annotation through hash tags or hash paths of Lee. Such a modification would provide various pieces of additional information according to the request of the image display (Lee [0096]).

Nivala teaches the server providing output of metadata associated with said shared annotated online information in the form of a text file via a display ([0026] the system comprises at least one server 100 for storing electronic objects. The server may be a so called on-premises server or a cloud server or their combination. The electronic objects may be stored in one or more data vaults 110, 120. One or more 
[0035] FIG. 3, objects with metadata properties controlling visibility of objects by means of metadata values. FIG. 3 shows a document object 300, which may be, for example, a text file (created e.g. by Microsoft Word, OpenOffice), a spreadsheet (created e.g. by Microsoft Excel), an image file (e.g. JPEG, TIFF, PCT etc.), etc….).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Marantz as modified by Lee with storing metadata into a text file of Nivala. Such a modification would allow to retrieve and display objects or contents referring to it on a display view (Nivala [0064]).

With respect to dependent claim 2, Marantz as modified by Lee and Nivala further teaches wherein the output of metadata associated with shared annotated online information comprises hashtags, hash paths, key-words, or key-phrases to be associated with said annotated online information (Lee, [0140-0143]).

With respect to dependent claim 3, Marantz as modified by Lee and Nivala further teaches wherein available online information having an associated URL for storage in a user’s collection (Marantz [0050] the preview component 330 of the intent disambiguation engine 320 is configured to provide an aggregated intent preview based on the retrieved metadata corresponding to the at least one entity) further comprises reference documentation including: the title of the document (Lee [0086]); the reference creators identification (Nivala [0029] an example of an ; non alpha-numeric tags including hash tags denoting at least subject matter and topic of interest contained in the available online
Information (Lee, [0140-0143]); data and time said available online information having an associated URL was added to the user’s collection (Nivala [0029] an example of an object is a document 200, having metadata properties for a type; a creator; a date created; an organization); location of the user when said available online information having an associated URL was added to the user’s collection (Lee, [0140-0143]); and privacy settings of the said available online information having an associated URL in the user’s collection (Marantz [0095] private metadata is provided by the social entity preview if the user is associated with the particular social entity via the associated social network. In one embodiment, privacy settings within the particular social network or for the particular social entity dictate what metadata may be provided by the social entity preview. In one embodiment, metadata that may be visible or provided to some users may be masked, hidden, or otherwise not visible or provided to other users (i.e., as may be determined by the applicable relationship of the user to the social entity or the applicable privacy settings)).

With respect to dependent claim 4, Marantz as modified by Lee and Nivala further teaches wherein available online information comprises a plurality of unique user metadata associated with online information having an associated URL (Marantz [0021] the social updates may come from a service that has access to an 

With respect to dependent claim 5, Marantz as modified by Lee and Nivala further teaches wherein said online information with associated URL capable of annotation through hash tags or hash paths further comprises a topic tree generated from said hash tags and hash paths ([0037] because a search term like "Harry Potter" may map onto a large set of entities varying in type (e.g., books, characters, movies, actors, costumes, toys, and the like), the search term by itself may be ambiguous. In order to identify the intent or target of the search, intent suggestions identifying basic groups of entities or a few of the top-most ranked entity groups can be provided to the user).

With respect to dependent claim 6, Marantz as modified by Lee and Nivala further teaches wherein prior to storing data for access by containing information relating to search scope specified by said first user of said apparatus defining search scope, a check is performed against reference data previously stored by the system (Marantz [0048] If the intent suggestion is associated with an entity ID, the entity identification component ("entity ID component") 326 of the intent disambiguation engine 320 is configured to retrieve the entity ID. The entity ID may be used to look up metadata associated with one or more entities that is stored, in one embodiment, in the entity data store 350. The entity ID may further describe or indicate the type of entity 

Regarding claims 7-17; the instant claims recite substantially same limitations as the above-rejected claims 1-6 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 01/06/2021 office action claim 1 has been amended, new claims 2-17 have been added, and no claim has been cancelled. Claims 1-17 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 04/13/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153